DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Preliminary Amendment filed on 02/01/2021.
Status of the Claims:
Claim(s) 1-21 has/have been canceled.
Claim(s) 22-41 has/have been newly added.
Claim(s) 22-41 is/are pending in this Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 22-23, 25-26 and 28-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-16 and 21 of U.S. Patent No. 10,841,551. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application are anticipated by patent claims as shown infra. 

Instant Application 
Patent 10,841,551
22. A method of forming a representation of a three-dimensional (3D) environment, the method comprising: 
acquiring a plurality of image frames with a portable electronic device comprising a user interface; sequentially incorporating image frames of the plurality of image frames into the representation of the 3D environment; 
concurrently with sequentially incorporating the image frames into the representation of the 3D environment, analyzing a portion of the representation of the 3D environment to determine a quality of depiction of the 3D environment in the portion of the representation of the 3D environment; computing, based at least in part on the determined quality, a parameter of the portable electronic device; and 
generating, based at least in part on the computed parameter, feedback on the user interface, wherein the feedback comprises an indication to a user of the portable electronic device.

23. The method of claim 22, wherein the representation of the 3D environment comprises a composite image.

25. The method of claim 22, wherein the computed parameter comprises a position parameter, and wherein the feedback comprises an indication to the user to adjust positioning of the portable electronic device.

26. The method of claim 25, wherein the feedback comprises an indication to the user to position the portable electronic device to re-scan the portion of the 3D environment.

28. The method of claim 22, further comprising sequentially processing image frames of the plurality of image frames prior to incorporating an image frame into the representation of the 3D environment.

29. The method of claim 28, wherein sequentially processing image frames of the plurality of image frames comprises in real-time correcting for warping of the image represented in the image frame.

30. The method of claim 28, wherein sequentially processing image frames of the plurality of image frames comprises correcting white balance of the image frame.

31. The method of claim 22, wherein generating feedback on the user interface comprises generating the feedback while the image frames are being acquired by the portable electronic device.

32. The method of claim 22, wherein determining the quality of depiction of the 3D environment comprises analyzing at least the portion of the representation of the 3D environment to detect features representative of a reflection and/or a shadow.

33. The method of claim 22, wherein determining the quality of depiction of the 3D environment comprises analyzing at least one image feature in a first image frame and a second image frame in conjunction with data on motion of the portable electronic device between capturing the first image frame and the second image frame, wherein the first image frame and the second image frame represent overlapping portions of the 3D environment.

34. The method of claim 22, wherein the computed parameter comprises at least one position parameter that does not define a location within a plane parallel to a plane of the 3D environment.


35. The method of claim 22, wherein the computed parameter comprises at least one position parameter that defines a distance between the 3D environment and the portable electronic device.

36. The method of claim 22, wherein the computed parameter comprises at least one position parameter that defines an angle of the portable electronic device with respect to a normal to the 3D environment.


37. A method of forming a representation of a three-dimensional (3D) environment, the method comprising: 
acquiring a plurality of image frames with a portable electronic device comprising a user interface; sequentially processing image frames of the plurality of image frames; 
sequentially incorporating the image frames of the plurality of image frames into the representation of the 3D environment; 
concurrently with sequentially incorporating the image frames into the representation of the 3D environment, 
analyzing a portion of the representation of the 3D environment to determine a quality of depiction of the 3D environment in the portion of the representation of the 3D environment; and 
adjusting, based at least in part on the quality of depiction of the 3D environment in the portion of the representation of the 3D environment, a setting of a camera of the portable electronic device capturing the plurality of image frames.


38. The method of claim 37, wherein sequentially processing image frames of the plurality of image frames comprises, for images frames captured after the adjusting, prior to incorporating an image frame in the representation of the 3D environment, adjusting the image frame based on the adjusted camera setting.

39. The method of claim 37, wherein adjusting a setting of the camera comprises activating a flash on the camera and/or adjusting the amount of data captured in the image frame.



40. The method of claim 37, wherein sequentially processing image frames of the plurality of image frames comprises mapping the image frames into a common frame of reference.

41. A non-transitory computer readable medium encoding processor-executable instructions that, when executed by at least one hardware processor, performs a method of forming a representation of a three-dimensional (3D) environment, the method comprising: acquiring a plurality of image frames with a portable electronic device comprising a user interface; sequentially processing image frames of the plurality of image frames; sequentially incorporating the image frames of the plurality of image frames into the representation of the 3D environment; concurrently with sequentially incorporating the image frames into the representation of the 3D environment, analyzing a portion of the representation of the 3D environment to determine a quality of depiction of the 3D environment in the portion of the representation of the 3D environment; and adjusting, based at least in part on the quality of depiction of the 3D environment in the portion of the representation of the 3D environment, a setting of a camera of the portable electronic device capturing the plurality of image frames.
1. A method of forming a composite image, the method comprising: 
acquiring a plurality of image frames with a portable electronic device comprising a user interface; sequentially incorporating image frames of the plurality of image frames into a representation of the composite image; 
concurrently with sequentially incorporating the image frames into the representation of the composite image, analyzing a portion of the representation of the composite image to determine a quality of depiction of a three-dimensional scene in the portion of the representation of the composite image; 
computing, based at least in part on the determined quality, a position parameter of the portable electronic device; and 
generating feedback on the user interface, wherein the feedback comprises an indication to a user to adjust positioning of the portable electronic device.

See claim 1 above.



See claim 1 above.





12. The method of claim 1, wherein the feedback comprises an indication to position the portable electronic device to re-scan the portion of the three-dimensional scene.

2. The method of claim 1, further comprising sequentially processing image frames of the plurality of image frames prior to incorporating an image frame into the representation of the composite image.

3. The method of claim 2, wherein sequentially processing image frames of the plurality of image frames comprises in real-time correcting for warping of the image represented in the image frame.

4. The method of claim 2, wherein sequentially processing image frames of the plurality of image frames comprises correcting white balance of the image frame.

5. The method of claim 1, wherein generating feedback on the user interface comprises generating the feedback while the image frames are being acquired by the portable electronic device.

6. The method of claim 1, wherein determining the quality of depiction of the three-dimensional scene comprises analyzing at least the portion of the composite image to detect features representative of at least one of a reflection and a shadow.

8. The method of claim 1, wherein determining the quality of depiction of the three-dimensional scene comprises analyzing at least one image feature in a first image frame and a second image frame in conjunction with data on motion of the portable electronic device between capturing the first image frame and the second image frame, wherein the first image frame and the second image frame represent overlapping portions of the three-dimensional scene.

9. The method of claim 1, wherein the computed position parameter comprises at least one position parameter that does not define a location within a plane parallel to a plane of the three-dimensional scene.

10. The method of claim 1, wherein the computed position parameter comprises at least one position parameter that defines a distance between the three-dimensional scene and the portable electronic device.

11. The method of claim 1, wherein the computed position parameter comprises at least one position parameter that defines an angle of the portable electronic device with respect to a normal to the three-dimensional scene.

13. A method of forming a composite image, the method comprising: 
acquiring a plurality of image frames with a portable electronic device comprising a user interface; sequentially processing image frames of the plurality of image frames; 
sequentially incorporating the image frames of the plurality of image frames into a representation of the composite image; 
concurrently with sequentially incorporating the image frames into the representation of the composite image, 
analyzing a portion of the representation of the composite image to determine a quality of depiction of a three-dimensional scene in the portion of the representation of the composite image; and 
adjusting, based at least in part on the quality of depiction of the three-dimensional scene in the portion of the representation of the composite image, a setting of a camera of the portable electronic device capturing the plurality of image frames.

14. The method of claim 13, wherein sequentially processing image frames of the plurality of image frames comprises, for images frames captured after the adjusting, prior to incorporating an image frame in the representation of the composite image frame, adjusting the image frame based on the adjusted camera setting.

15. The method of claim 13, wherein adjusting a setting of the camera comprises activating a flash on the camera.
+
16. The method of claim 13, wherein adjusting a setting of the camera comprises adjusting the amount of data captured in the image frame.

21. The method of claim 13, wherein sequentially processing image frames of the plurality of image frames comprises mapping the image frames into a common frame of reference.

Corresponding to independent method claim 13 above.




Allowable Subject Matter
Claim(s) 24 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 24, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the method of claim 22, wherein the representation of the 3D environment comprises a three-dimensional point cloud.
	
Regarding claim 27, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the method of claim 25, wherein the feedback comprises an indication to the user to position the portable electronic device to scan a second portion of the 3D environment identified as not previously imaged by the portable electronic device.
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268. The examiner can normally be reached Mon-Fri 9AM-7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL L GARCES-RIVERA/Examiner, Art Unit 2698                                                                                                                                                                                                        

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698